Citation Nr: 0803103	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  02-15 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's request to 
reopen a claim for bilateral hearing loss because the 
evidence submitted was not new and material.  In April 2004, 
the Board found that new and material evidence sufficient to 
reopen the claim had been submitted.  The Board reopened the 
claim and remanded it to the RO to obtain VA and service 
medical records, and to schedule a VA audiometric 
examination.  In June 2006, the issue was again remanded in 
order to obtain a more complete VA examination, to collect 
several medical records, and to obtain certain Social 
Security Administration (SSA) records.  Regrettably, it was 
necessary to remand the issue once more in May 2007 in order 
to reschedule the veteran for a VA examination. 

Upon the veteran's request, a Travel Board hearing was held 
in Boston, Massachusetts before the undersigned in November 
2003.  A transcript of that hearing has been associated with 
the veteran's claims folder.

In March 2007, the Board granted a motion to advance the case 
on the docket due to the age of the veteran.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Bilateral hearing loss is first shown by medical evidence 
dated several years after the veteran's discharge from 
service, and there is no persuasive evidence showing it is 
related to a disease, injury or event in service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  His 
DD-214 Form reflects that he did not receive any medals which 
are indicative of combat service, nor does he claim that his 
hearing loss is the result of a combat injury.  

The veteran is currently seeking service connection for 
bilateral hearing loss.  See Claim, October 1998.  
Specifically, the veteran contends that, while on active 
duty, he fell into the Rhine River, which caused an ear 
infection resulting in hearing loss.  See Travel Board 
hearing transcript, November 2003.

While the entirety of the veteran's service medical records 
are unavailable, the Board would like to note that the 
veteran's February 1954 separation examination report 
reflects that he scored a 15 out of 15 bilaterally on the 
whispered voice test.

The earliest medical evidence of record reflecting bilateral 
hearing loss is from 1984.  See Massachusetts Eye and Ear 
Infirmary treatment record, April 1984.  At this time, the 
examiner indicated that the veteran had been treated at this 
facility for hearing loss as early as 1963.  Id.

In regards to granting service connection on a presumptive 
basis, the Board notes that there is no evidence of record 
indicating that the veteran had bilateral hearing loss within 
one year of his discharge from active duty.  Thus, the 
veteran's claim for bilateral hearing loss must fail on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2007).

In regards to granting to service connection on a direct 
basis, the Board concedes that the veteran has a current 
diagnosis of bilateral hearing loss. 

A May 2005 audiological examination reflects the veteran's 
puretone thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
105+
  105+
105+
105+
105+
LEFT
45
 50
50
70
80
The veteran's speech recognition was recorded as 0 percent 
for the right ear and 88 percent for the left ear.  It is 
clear from these results that the veteran has current 
bilateral hearing loss according to 38 C.F.R. § 3.385.  
However, the examiner stated that she could not determine the 
etiology of the veteran's current hearing loss without 
resorting to mere speculation, due to the fact that the 
separation examination documented a normal whispered voice 
test bilaterally and the veteran's hearing loss was not 
documented for almost 32 years after military discharge, 
among other medical issues in question.  The examiner then 
deferred this opinion to otolaryngology.  

A June 2007 audiological examination reflects the veteran's 
puretone thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
105+
  105+
105+
105+
105+
LEFT
45
 50
50
70
85
The veteran's speech recognition was recorded as 0 percent 
for the right ear and 82 percent for the left ear.  Again, it 
is clear that the veteran has current bilateral hearing loss 
according to 38 C.F.R. § 3.385.  However, this examiner also 
stated an opinion could not be rendered without resorting to 
mere speculation due to the asymmetrical nature of hearing 
loss, flat configuration of the right tympanogram, unreliable 
measurements for whispered voice testing at separation, and 
lack of evidence indicating hearing loss until several years 
after discharge.  The examiner then deferred this opinion to 
otolaryngology.  

At the August 2007 VA examination, the claims file was 
reviewed and the veteran was noted as having profound 
sensorineural hearing loss of the right ear and moderate 
sensorineural hearing loss of the left ear.  The examiner 
found that the fact that the 1954 whispered voice test was 
within normal limits made it unlikely that the profound 
hearing loss of the right ear is related to the ear trauma 
that the veteran sustained during active duty.  The examiner 
noted that a normal whispered voice test would not 
necessarily rule out high frequency sensorineural hearing 
loss, but it would make it unlikely that the profound hearing 
loss is caused by head trauma.  Finally, the examiner opined 
that it is more likely than not that the veteran's profound 
right ear hearing loss and moderately severe sensorineural 
left ear hearing loss is due to Meniere's disease.   

In addition to the August 2007 VA opinion, the claims folder 
also contains a private opinion regarding the etiology of the 
veteran's current bilateral hearing loss.  In a January 2002 
letter, a private physician stated that it is clinically 
consistent with his history that the veteran's deafness of 
his right ear is due to a war-related injury and the hearing 
loss of his left ear is also consistent with a pattern due to 
a combination of age and noise exposure, which is more likely 
than not partially due to his war time experience.  See Ear, 
Nose, and Throat Associates of South Florida treatment 
record, January 2002.      

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the August 2007 VA examination report, the physician 
specifically indicated that he reviewed the claims folder and 
gave a detailed rationale for his opinion.  The January 2002 
private treatment letter neither indicated that the claims 
file had been reviewed, nor gave a detailed rationale for the 
opinion.  The mere recitation of a veteran's self-reported 
lay history does not constitute competent medical evidence of 
diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 
406 (1996).  In addition, medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  

Therefore, in light of the fact that the January 2002 private 
opinion does not appear to be based on a complete review of 
the veteran's claims folder, nor is any sort of rationale 
offered in support of this opinion, the Board finds the 
August 2007 VA opinion to be more credible and concludes that 
the veteran's current bilateral hearing loss was not incurred 
in or aggravated by active service.  Regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  As the competent 
medical evidence of record does not reflect that the 
veteran's current bilateral hearing loss was incurred in or 
aggravated by his active duty service, there may be no 
service connection for the claimed disability on a direct 
basis.  

The Board recognizes the veteran's statements that he has 
bilateral hearing loss as the result of an injury that 
occurred during his active duty.  See Travel Board hearing 
transcript, November 2003.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation and etiology are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act of 2000 (VCAA)
	
With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

VCAA letters dated in October 2002 and April 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The October 2002 and April 2004 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  
In regards to the duty to assist, the result of the RO's 
development indicates that the veteran's service medical 
records are not on file, with the exception of his February 
1954 separation examination report.  VA has a heightened duty 
to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Board concludes, however, that the 
heightened duty to assist has been met.  Exhaustive attempts 
were made to obtain the veteran's service medical records.  A 
May 2004 response from the National Personnel Records Center 
indicated that the veteran's service medical records were 
destroyed in a fire.  The claims file contains all available 
evidence pertinent to the claim.  VA has requested records 
identified throughout the claims process, and the claims file 
includes the negative replies from facilities that indicated 
they did not have the veteran's records.  The veteran was 
given appropriate notice of his responsibility to provide VA 
with any treatment records pertinent to his claimed 
disability.  The record contains sufficient evidence to make 
a decision on the claim.  VA has fulfilled its duty to 
assist.  In addition, the Board would like to note that the 
case law does not lower the legal standard for proving a 
claim for service connection in such circumstances, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a medical examination most recently in August 
2007.  The examination and opinion were thorough and 
complete.  The examiner noted that the claims file had been 
reviewed.  The examiner took into consideration the June 2007 
audiological examination, which included testing at the 
appropriate frequencies and speech recognition testing using 
the Maryland CNC Test.  Therefore, the Board finds this 
examination report and the opinion of the examiner sufficient 
upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


